STATE OF WISCONSIN — SUPREME COURT

ORDER

The Board of Attorneys Professional Responsibility (Board) filed a report recommending that the court grant the petition of Paul R. Lynts for the re vocation by consent of his license to practice law in Wisconsin, pur*575suant to SCR 21.10(1). In that petition, Attorney Lynts acknowledged that he cannot defend against allegations of professional misconduct currently under investigation by the Board that he failed to hold client funds and funds of third persons in trust, used client funds to pay his own business and personal expenses, failed to maintain complete and accurate records of funds held in trust and misrepresented facts to the Board and to a third person concerning his conduct in these matters.
Attorney Lynts, who was licensed to practice law in Wisconsin in 1960 and practices in Brookfield, acknowledged in his petition that his conduct violated SCR 20:1.15(a) and (e) and 20:8.1(a) and 20:8.4(c).
It Is Ordered that the petition is granted and the license of Paul R. Lynts to practice law in Wisconsin is revoked, pursuant to SCR 21.10(1).
It Is Further Ordered that within 60 days of the date of this order Paul R. Lynts pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
It Is Further Ordered that Paul R. Lynts comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves
Clerk of Supreme Court